DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the RCE filed on 11/24/2020.
Claims 1 and 11 are amended.
Claims 2 , 9, 12 and 19 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/24/2020 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3-8, 10-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being patentable over Short et al. (Pub No: US 2014/0059222 A1) in view of Asnis et al. (US 2016/0072904 A1).

Regarding claim 1. Short teaches a method, comprising:
establishing, by a client application on a client device, one or more sessions with one or more network applications via an embedded browser of the client application(Short [0304] [0305] Fig 1 establish a network access session to the enterprise network, through a firewall with secure web browser interpreted as client application), the one or more network applications provided via a network service provider to the client device by an enterprise(Short [0291] access the enterprise network through an Internet service provider), the client device configured for both enterprise and non-enterprise communications(Short [0461] subscriber can access the enterprise network on which the computer is typically resident interpreted as enterprise communication. Alternatively, the subscriber can access the internet or other on-line services interpreted as non-enterprise communications ).
Short does not teach tracking, by the client application, a first amount of data of enterprise communications over a first time period for use, the first amount of data being encrypted and communicated to a server of the enterprise; and tracking, by the client 
However Asnis teaches tracking, by the client application, a first amount of data of enterprise communications over a first time period for use, the first amount of data being encrypted and communicated to a server of the enterprise (Asnis [0078] [0121] tracking and counting the data associated with enterprise secure applications interpreted as the first amount of data being encrypted and communicated to a server of the enterprise where secure application can be tracked, a cumulative amount of data usage for the secure application over a certain time period can be determined);
tracking, by the client application, a second amount of data of non-enterprise communications over the first time period for use, the second amount of data being encrypted and communicated to the server of the enterprise (Asnis [0106] data tracking and counting the data associated with personal use applications interpreted as tracking, by the client application, a second amount of data of non-enterprise communications over the first time period for use) and redirected, by the server of the enterprise. to a server not of the enterprise ( Asnis [0126] redirected by relay server to remote server as shown in Figure 7 interpreted as redirected, by the server of the enterprise to a server not of the enterprise); 
communicating, by the client application, to a another server different than the enterprise server an identification of the first amount of data and an identification of the second amount of data (Asnis [0158] establish a connection with any one or more of the relay servers interpreted as to a another server different than the enterprise server to determine the amount of data consumed by the relay session this data usage can be attributed to the secure application interpreted as an identification of the first amount of data and an identification of the second amount of data).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Short by incorporating the teachings of Asnis.
Doing so enables utilizing a processor so as to cause identification of enterprise applications for data exchange with the relay destination to enable data usage accounting of such data exchanges separate from data usage accounting of the personal applications and to cause a detection of a request by an enterprise application to conduct unreliable transport communication with a final destination.

Regarding claim 3. Short and Asnis teach the method of claim 1, and Asnis further teaches wherein communicating the identification of the first amount of data further comprises communicating an identification of a name or a type of each of the one or more network applications of the enterprise ( Asnis [0091] usage data can be tracked by type of application for enterprise use interpreted as communicating an identification of a name or a type of each of the one or more network applications of the enterprise ).

Doing so enable data usage accounting exchanges separate from data usage accounting of the personal applications and to cause a detection of a request by an enterprise application to conduct unreliable transport communication with a final destination without generation of interception as a secure framework can be shimmed between the system framework and the operating system.


Regarding claim 4. Short and Asnis teach the method of claim 3, and Asnis further teaches wherein communicating the identification of the first amount of data further comprises communicating, for each network application of the one or more network applications of the enterprise, an identification of an amount of data communicated by the network application enterprise ( Asnis [0091][0127] usage data can be tracked by type of application for enterprise use interpreted as communicating, for each network application of the one or more network applications of the enterprise, an identification of an amount of data communicated by the network application enterprise).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Short by incorporating the teachings of Asnis.
Doing so enable data usage accounting exchanges separate from data usage accounting of the personal applications and to cause a detection of a request by an enterprise application to conduct unreliable transport communication with a final 

Regarding claim 5. Short and Asnis teach the method of claim 1, and Asnis further teaches wherein tracking the first amount of data further comprises tracking an amount of data communicated via the embedded browser(Asnis [0091][0092], track usage by secure web browser ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Short by incorporating the teachings of Asnis.
Doing so enable data usage accounting exchanges separate from data usage accounting of the personal applications and to cause a detection of a request by an enterprise application to conduct unreliable transport communication with a final destination without generation of interception as a secure framework can be shimmed between the system framework and the operating system.

Regarding claim 6. Short and Asnis teach the method of claim 5, and Asnis further teaches wherein tracking the second amount of data further comprises tracking an amount of data communicated via a second client application of the client device different from the client application (Asnis [0091][0127] usage data can be tracked by type of application for enterprise use interpreted as tracking the second amount of data further comprises tracking an amount of data communicated via a second client application of the client device different from the client application).

Doing so enable data usage accounting exchanges separate from data usage accounting of the personal applications and to cause a detection of a request by an enterprise application to conduct unreliable transport communication with a final destination without generation of interception as a secure framework can be shimmed between the system framework and the operating system.

Regarding claim 7. Short and Asnis teach the method of claim 1, and Short further teaches wherein the first amount of data and the second amount of data are communicated via a single network layer connection or a single transport layer connection (Short [0293] one tunneling protocol provides for automated configuration without the need for special client-side interpreted as single network layer connection or a single transport layer connection).

Regarding claim 8. Short and Asnis teach the method of claim 1, and Asnis further teaches wherein the network service provider is unable to distinguish between the first amount of data and the second amount of data (Asnis [0068] [0091] content provider direct the request back to the secure application to enable data usage accounting of data determine different usage amount of data interpreted as network service provider is unable to distinguish between the first amount of data and the second amount of data) .

Doing so enable data usage accounting exchanges separate from data usage accounting of the personal applications and to cause a detection of a request by an enterprise application to conduct unreliable transport communication with a final destination without generation of interception as a secure framework can be shimmed between the system framework and the operating system.

Regarding claim 10. Short and Asnis teach the method of claim 1, and Short further teaches wherein the enterprise provides a payment to the network service provider for the first amount of data and not for the second amount of data (Short [0316][0319] billing information to the service provider for data usage).

Regarding claim 11. Short teaches a system , comprising:
a client device executing a client application comprising an embedded browser and a usage monitor (Short [0304] [0305] Fig 1 establish a network access session to the enterprise network, through a firewall with secure web browser interpreted as client application), and a network interface in communication via a network service provider with one or more network applications((Short [0291] [0461] access the enterprise network through an Internet service provider subscriber can access the enterprise network on which the computer is typically resident interpreted as enterprise communication. Alternatively, the subscriber can access the internet or other on-line services interpreted as non-enterprise communications)

track a first amount of data of enterprise communications over a first time period for use, the first amount of data being encrypted and communicated to a server of the enterprise; and track a second amount of data of non-enterprise communications over the first time period for use, the second amount of data being encrypted and communicated to the server of the enterprise and redirected by the server of the enterprise and redirected to a server not of the enterprise; and communicate, to a another server different than the enterprise server an identification of the first amount of data and an identification of the second amount of data.
However Asnis teaches wherein the usage monitor is configured to:
track a first amount of data of enterprise communications over a first time period for use , the first amount of data being encrypted and communicated to a server of the enterprise (Asnis [0078] [0121] tracking and counting the data associated with enterprise secure applications interpreted as the first amount of data being encrypted and communicated to a server of the enterprise where secure application can be tracked, a cumulative amount of data usage for the secure application over a certain time period can be determined); and track a second amount of data non-enterprise communications over the first time period for use, the second amount of data being encrypted and communicated to the server of the enterprise (Asnis [0106] data tracking and counting the data associated with personal use applications interpreted as track a second amount of data non-enterprise communications over the first time period for use, the second amount of data being encrypted and communicated to the server of the enterprise) and redirected by the server of the enterprise and redirected to a server not of the enterprise ( Asnis [0126] redirected by relay server to remote server as shown in Figure 7 interpreted as redirected, by the server of the enterprise to a server not of the enterprise); and
communicate, to a another server different than the enterprise server an identification of the first amount of data and an identification of the second amount of data (Asnis [0158] establish a connection with any one or more of the relay servers interpreted as to a another server different than the enterprise server to determine the amount of data consumed by the relay session this data usage can be attributed to the secure application interpreted as an identification of the first amount of data and an identification of the second amount of data).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Short by incorporating the teachings of Asnis.
Doing so enables utilizing a processor so as to cause identification of enterprise applications for data exchange with the relay destination to enable data usage accounting of such data exchanges separate from data usage accounting of the personal applications and to cause a detection of a request by an enterprise application to conduct unreliable transport communication with a final destination.

Regarding claim 13. Short and Asnis teach the system of claim 11, and Luna further teaches wherein the usage monitor is further configured to communicate, to the server, an identification of a name or a type of each of the one or more network applications of the enterprise ( Asnis [0091] usage data can be tracked by type of  communicating an identification of a name or a type of each of the one or more network applications of the enterprise).
 It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Short by incorporating the teachings of Asnis.
Doing so enable data usage accounting exchanges separate from data usage accounting of the personal applications and to cause a detection of a request by an enterprise application to conduct unreliable transport communication with a final destination without generation of interception as a secure framework can be shimmed between the system framework and the operating system.

Regarding claim 14. Short and Asnis teach the system of claim 13, and Luna further teaches wherein the usage monitor is further configured to communicate, for each network application of the one or more network applications of the enterprise, an identification of an amount of data communicated by the network application of the enterprise ( Asnis [0091] usage data can be tracked by type of application for enterprise use interpreted as communicating an identification of a name or a type of each of the one or more network applications of the enterprise ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Short by incorporating the teachings of Asnis.
Doing so enable data usage accounting exchanges separate from data usage accounting of the personal applications and to cause a detection of a request by an enterprise application to conduct unreliable transport communication with a final 

Regarding claim 15. Short and Asnis teach the system of claim 11, and Asnis further teaches wherein the usage monitor is further configured to track an amount of data communicated via the embedded browser (Asnis [0091][0092], track usage by secure web browser ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Short by incorporating the teachings of Asnis.
Doing so enable data usage accounting exchanges separate from data usage accounting of the personal applications and to cause a detection of a request by an enterprise application to conduct unreliable transport communication with a final destination without generation of interception as a secure framework can be shimmed between the system framework and the operating system.

Regarding claim 16. Short and Luna teach the system of claim 15, and Asnis further teaches wherein the usage monitor is further configured to track an amount of data communicated via a second client application of the client device different from the client application (Asnis [0091][0127] usage data can be tracked by type of application for enterprise use interpreted as tracking the second amount of data further comprises tracking an amount of data communicated via a second client application of the client device different from the client application).

Doing so enable data usage accounting exchanges separate from data usage accounting of the personal applications and to cause a detection of a request by an enterprise application to conduct unreliable transport communication with a final destination without generation of interception as a secure framework can be shimmed between the system framework and the operating system.

Regarding claim 17. Short and Asnis teach the system of claim 11, and Short further teaches wherein the first amount of data and the second amount of data are communicated via a single network layer connection or a single transport layer connection (Shorts [0293] one tunneling protocol provides for automated configuration without the need for special client-side interpreted as single network layer connection or a single transport layer connection).

 Regarding claim 18. Short and Asnis teach the system of claim 11, and Asnis further teaches wherein the network service provider is unable to distinguish between the first amount of data and the second amount of data ( Asnis [0068] 0091] content provider direct the request back to the secure application to enable data usage accounting of data determine different usage amount of data interpreted as network service provider is unable to distinguish between the first amount of data and the second amount of data) .

Doing so enable data usage accounting exchanges separate from data usage accounting of the personal applications and to cause a detection of a request by an enterprise application to conduct unreliable transport communication with a final destination without generation of interception as a secure framework can be shimmed between the system framework and the operating system.

Regarding claim 20. Short and Asnis teach the system of claim 11, and Short further teaches wherein the enterprise provides a payment to the network service provider for the first amount of data and not for the second amount of data (Short [0316][0319] billing information to the service provider for data usage).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-11, 13-18 and 20 have been considered but are moot because the arguments do not apply to Asnis et al. (US 2016/0072904 A1) being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.K/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455